Citation Nr: 1806040	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-16 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1980 to June 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbus, South Carolina which denied service connection for a left foot disability.  

In November 2017, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2014 statement as well as at the November 2017 Board hearing, the Veteran described injuring his left foot while playing soccer in service.  He indicated he tried to kick the ball, planted his toes and subsequently injured his toes and foot.  

The Veteran testified at the Board hearing that he did not reinjure his left foot after service and, in fact, suffered from continuous problems related to his left foot after the in-service injury.  Pertinently, he stated that after service, he "went back and forth to the [Richmond] VA in Virginia," and sought treatment for his left foot in "late '88 and early in '89."  

A review of the record shows that the only Richmond VA Medical Center (VAMC) treatment records in the claims file are dated from 1992 to 1999.  Furthermore, it does not appear that a request was ever made to that facility for treatment records dated earlier than January 1990.  As VA treatment records are constructively of record, efforts should be undertaken to determine whether there are any earlier treatment records available from the Richmond VAMC (and specifically from January 1988 to December 1989); if so, such records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify the provider(s) of any additional treatment or evaluation he has received for his left foot disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.

Obtain complete records of all such treatment and evaluation from all sources identified

2.  Secure for the claims file copies of the Veteran's VA treatment records from the Richmond VAMC from January 1988 to December 1999.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4.  After completion of the above development, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development deemed necessary by the record (to include the scheduling of a new VA examination, if warranted), and then re-adjudicate the claim.  If the determination remains unfavorable, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




